Citation Nr: 0637281	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Cleveland, Ohio.  The Board issued a decision 
in June 2004 by which seven increased ratings were addressed 
and the TDIU rating was remanded.  

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2006 the Court issued a memorandum by which the 
veteran's PTSD claim was vacated while the memorandum 
affirmed the Board's decision vis-à-vis the remaining 
increased rating claims.  

By a decision dated in August 2005, the Board denied 
entitlement to TDIU.  The veteran appealed the Board's August 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  A Joint Motion for Remand (motion) 
was submitted to the Court in May 2006 in connection with his 
TDIU claim, and the Court granted the motion later that same 
month.

The veteran was notified by letter in June 2006 that the 
attorney he appointed to represent him before VA, Richard A. 
LaPointe, had informed VA of his retirement from the practice 
of law.  The veteran was advised of his right to choose a new 
representative.  The record reflects that the veteran has not 
responded to this notice, and, therefore, the Board will 
assume that the veteran does not desire further 
representation and will review his appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As almost four years have passed since the veteran's 
last PTSD examination, an examination that reveals the 
current nature and extent of his disability is in order.  
Also, the motion mentioned above indicates that an 
examination that takes into account all of the veteran's 
service-connected disabilities in connection with his TDIU 
rating claim is needed.  As such, a remand for additional VA 
examinations is required.   

Additionally, the veteran should be issued a letter that 
requests he submit any evidence in his possession that 
pertains to his claims as well as notice of potential 
effective date criteria for his claims.  See 38 C.F.R. § 
3.159(b)(1) (2006); Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a duty to assist 
letter that requests he submit any 
evidence in his possession pertinent to 
the claims as well as notification 
regarding potential effective date 
criteria.

2.  Schedule the veteran for a PTSD 
examination to determine the current 
nature and extent of the veteran's PTSD.  
The examiner should identify symptoms of 
his psychiatric disability and comment on 
how it impacts on his social and 
occupational functioning, to include 
offering a Global Assessment of 
Functioning (GAF) Scale score due only to 
his PTSD.  Send the claims folder to the 
examiner for review.

3.  Schedule the veteran for a VA general 
medical examination to determine whether 
he is unable to secure and follow 
substantially gainful occupation due to 
his service-connected disabilities 
(residuals of failed arthrodesis of right 
wrist, PTSD, residuals of shell fragment 
wounds of the left forearm, painful scar 
of the right wrist, residuals of shell 
fragment wound of the right knee, and 
bone graft donor sites of the left and 
right iliac crests, currently with a 
combined evaluation of 70 percent).  All 
indicated tests should be performed, and 
clinical findings specific to each 
service-connected disability should be 
outlined.  The examiner should provide a 
medical opinion as to the functional 
impact of the service-connected 
disabilities as a whole on the veteran's 
ability to work.  If such an opinion 
cannot be given without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

4.  Thereafter, readjudicate the veteran's 
claims for an increased rating for PTSD, 
and for TDIU.  If any benefit sought on 
appeal remains denied, the veteran and any 
representative should be provided a 
supplemental statement of the case.  The 
veteran and any representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



